Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election/Restrictions
The requirement for Restriction is withdrawn in view of the Applicant’s amendments and arguments filed on 12 August, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 12, 15, 19-24, 26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Change Request 0211 dated 23 February, 2019, hereinafter NPL.

Regarding claim 1, NPL teaches an apparatus, comprising: 
a processor (NPL section 6.6.2.3); 
the processor is couple to a memory, wherein the memory includes instructions that, responsive to being executed by the processor, cause the processor to terminal apparatus perform operations (NPL section 6.6.2.3) to: 
receive, indication information from a first network apparatus, wherein the indication information is used to indicate that a first application is to be associated with at least two sessions for redundant transmission, and wherein the indication information is a first description and a second description that are of the first application and that are included in a user route selection policy (URSP) (NPL section 6.6.2.3 provides “ For every newly detected application the UE evaluates the URSP rules in the order of Rule Precedence and determines
if the application is matching the Traffic descriptor of any URSP rule. When a URSP rule is determined to be applicable for a given application (see clause 6.6.2.1), the UE shall select a
Route Selection Descriptor within this URSP rule in the order of the Route Selection Descriptor Precedence. When a valid Route Selection Descriptor is found, the UE determines if there is an existing PDU Session that matches all components in the selected Route Selection Descriptor. The UE compares the components of the selected Route Selection Descriptor with the existing PDU Session(s) as follows:
- For a component which only contains one value (e.g. SSC mode), the value of the PDU Session has to be identical to the value specified in the Route Selection Descriptor.
- For a component which contains a list of values (e.g. Network Slice Selection), the value of the PDU Session has to be identical to one of the values specified in the Route Selection Descriptor.
When a matching PDU Session exists the UE associates the application to the existing PDU Session, i.e. route the traffic of the detected application on this PDU Session.
If the UE determines that there is more than one existing PDU Session which matches (e.g. the selected Route Selection Descriptor only specifies the Network Slice Selection, while there are multiple existing PDU Sessions matching the Network Slice Selection with different DNNs), it is up to UE implementation to select one of them to use”); 
and establish, at least one session for the first application based on the indication information, wherein the established at least one session for the first application is associated with the at least two sessions (NPL section 6.6.2.3 provides “…- For a component which contains a list of values (e.g. Network Slice Selection), the value of the PDU Session has to be identical to one of the values specified in the Route Selection Descriptor.
When a matching PDU Session exists the UE associates the application to the existing PDU Session, i.e. route the traffic of the detected application on this PDU Session.
If the UE determines that there is more than one existing PDU Session which matches (e.g. the selected Route Selection Descriptor only specifies the Network Slice Selection, while there are multiple existing PDU Sessions matching the Network Slice Selection with different DNNs), it is up to UE implementation to select one of them to use”).

Regarding claim 5, NPL has taught the apparatus according to claim 1, wherein the instructions further cause the processor to perform operations to : responsive to a first session that satisfies a first session parameter corresponding to the first application that exists in an established session, send, a session establishment request to a second network apparatus, wherein the session establishment request is used to indicate the second network apparatus to establish a second session that satisfies a second session parameter corresponding to the first application, and the second network apparatus is a mobility management function network element or the second network apparatus is a session management function network element (NPL section 6.6.2.3 provides “If the re-evaluation leads to a change of the application to PDU Session association, e.g. the application is to be associated with another PDU session or a new PDU session needs to be established, the UE may enforce such changes in a timely manner based on implementation”); and the first session parameter is the same as the second session parameter, or the first session parameter is different from the second session parameter (NPL section 6.6.2.3 provides for USRP).

Regarding claim 6, NPL has taught the apparatus according to claim 5, wherein the instructions further cause the processor to perform operations to : responsive to the session establishment request being rejected by the second network apparatus, establish , the second session based on a third session parameter corresponding to the first application, wherein precedence of the third session parameter is different from that of the second session parameter, or at least one value of a route selection component in the third session parameter is different from that in the second session parameter (NPL section 6.6.2.3 provides “…- For a component which contains a list of values (e.g. Network Slice Selection), the value of the PDU Session has to be identical to one of the values specified in the Route Selection Descriptor.
When a matching PDU Session exists the UE associates the application to the existing PDU Session, i.e. route the traffic of the detected application on this PDU Session.
If the UE determines that there is more than one existing PDU Session which matches (e.g. the selected Route Selection Descriptor only specifies the Network Slice Selection, while there are multiple existing PDU Sessions matching the Network Slice Selection with different DNNs), it is up to UE implementation to select one of them to use…If none of the existing PDU Sessions matches, the UE tries to establish a new PDU Session using the values specified by the selected Route Selection Descriptor. If the PDU Session Establishment Request is accepted, the UE associates the application to this new PDU Session. If the PDU Session Establishment Request is rejected, based on the rejection cause, the UE selects another combination of values in the currently selected Route Selection Descriptor if any other value for the rejected component in the same Route Selection Description can be used. Otherwise, the UE selects the next Route Selection Descriptor in the order of the Route Selection Descriptor Precedence, if any.”).

Regarding claim 7, this claim contains limitations found within those of claims 5 and 6, and the same rationale of rejection applies, where applicable.

Regarding claim 10, NPL has taught the apparatus according to claim 1, wherein the instructions further cause the processor to perform operations to: send, a session establishment request to a second network apparatus based on the indication information, wherein the session establishment request is used to indicate the second network apparatus to create a session that satisfies a session parameter corresponding to the first application, and the second network apparatus is a mobility management function network element or the second network apparatus is a session management function network element (NPL section 6.6.2.3 provides “..the URSP is updated by the PCF;- the UE moves from EPC to 5GC;- change of Allowed NSSAI or Configured NSSAT;- change of LADN DNN availability;- UE registers over 3GPP or non-3GPP access;- UE establishes connection to a WLAN access”).  

Regarding claim 12, NPL has taught the apparatus according to claim 1, wherein the instructions further cause the processor to perform operations to: send, a copy session indication to a second network apparatus, wherein the copy session indication is used to indicate the second network apparatus to create a session that satisfies a session parameter corresponding to the first application, and the second network apparatus is a mobility management function network element or the second network apparatus is a session management function network element (NPL section 6.6.2.3 provides “..the URSP is updated by the PCF;- the UE moves from EPC to 5GC;- change of Allowed NSSAI or Configured NSSAT;- change of LADN DNN availability;- UE registers over 3GPP or non-3GPP access;- UE establishes connection to a WLAN access”).

Regarding claim 15, NPL teaches a network apparatus, comprising: a processor; and the processor is coupled to a memory, wherein the memory includes  instructions that, responsive to being executed by the processor, cause the processor to  perform operations to : determine, that a first application is to be associated with at least two sessions for redundant transmission (NPL section 6.6.2.3 provides “ For every newly detected application the UE evaluates the URSP rules in the order of Rule Precedence and determines if the application is matching the Traffic descriptor of any URSP rule. When a URSP rule is determined to be applicable for a given application (see clause 6.6.2.1), the UE shall select a
Route Selection Descriptor within this URSP rule in the order of the Route Selection Descriptor Precedence. When a valid Route Selection Descriptor is found, the UE determines if there is an existing PDU Session that matches all components in the selected Route Selection Descriptor. The UE compares the components of the selected Route Selection Descriptor with the existing PDU Session(s) as follows:
- For a component which only contains one value (e.g. SSC mode), the value of the PDU Session has to be identical to the value specified in the Route Selection Descriptor.
- For a component which contains a list of values (e.g. Network Slice Selection), the value of the PDU Session has to be identical to one of the values specified in the Route Selection Descriptor.
When a matching PDU Session exists the UE associates the application to the existing PDU Session, i.e. route the traffic of the detected application on this PDU Session.
If the UE determines that there is more than one existing PDU Session which matches (e.g. the selected Route Selection Descriptor only specifies the Network Slice Selection, while there are multiple existing PDU Sessions matching the Network Slice Selection with different DNNs), it is up to UE implementation to select one of them to use”); and send, indication information to a terminal apparatus, wherein the indication information is used to indicate that the first application is to be associated with the at least two sessions, and the indication information is a first description and a second description that are of the first application and that are included in a user route selection policy (URSP) (NPL section 6.6.2.3).

Regarding claim 19, the network apparatus according to claim 15, wherein: the network apparatus is a policy control function network element (NPL section 6.6.2.3. provides “...the URSP is updated by the PCF).

Regarding claim 30, NPL has taught the method according to claim 29, wherein: the method is performed by a policy control function network element (NPL section 6.6.2.3. provides “...the URSP is updated by the PCF).

Regarding claim 20, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 21, this claim contains limitations found within those of claims 5 and 6, and the same rationale of rejection applies, where applicable.
Regarding claim 22, this claim contains limitations found within those of claims 5 and 6, and the same rationale of rejection applies, where applicable.
Regarding claim 23, this claim contains limitations found within those of claims 5 and 6, and the same rationale of rejection applies, where applicable.
Regarding claim 24, this claim contains limitations found within those of claim 5, and the same rationale of rejection applies, where applicable.
Regarding claim 26, this claim contains limitations found within those of claim 5, and the same rationale of rejection applies, where applicable.
Regarding claim 27, this claim contains limitations found within those of claims 5 and 6, and the same rationale of rejection applies, where applicable.
Regarding claim 28, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 29, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Change Request 0211 dated 23 February, 2019, hereinafter NPL, in view of Youn et al (US 2017/0339609).

Regarding claim 11, NPL has taught the apparatus according to claim 10, but NPL does not explicitly teach wherein the instructions further cause the processor to perform operations to: determine, a quantity of times a session is that the terminal device has established a session for the first application; and determine, based on the quantity of times that the session is allowed to be created for the first application.  
However, in a similar field of endeavor, Youn teaches to determine, a quantity of times a session is that the terminal device has established a session for the first application; and determine, based on the quantity of times that the session is allowed to be created for the first application (Youn [0145] provides “…capability may be limited because a maximum number of PDU sessions are limited by the capacity of the PDU session identity pool.”). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Youn of limitation on the number of sessions created. The teachings of Youn, when implemented in the system taught by NPL, will allow one of ordinary skill in the art to limit sessions based on node capabilities among other limitations. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 25, this claim contains limitations found within those of claim 11, and the same rationale of rejection applies, where applicable.

Allowable Subject Matter
Claims 14 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner’s Note Regarding Prior Art
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/               Examiner, Art Unit 2459                                                                                                                                                                                         /SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459